NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 07a0762n.06
                              Filed: October 26, 2007

                                                Case No. 06-1557

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT

 MICHAEL TIRONI,                                                 )
                                                                 )
             Petitioner-Appellant,                               )
                                                                 )        ON APPEAL FROM THE
                    v.                                           )        UNITED STATES DISTRICT
                                                                 )        COURT FOR THE EASTERN
 THOMAS BIRKETT, Warden, Standish                                )        DISTRICT OF MICHIGAN
 Maximum Correctional Facility,                                  )
                                                                 )
             Respondent-Appellee.                                )
                                                                 )
 _______________________________________                         )
                                                                 )
                                                                 )

BEFORE: BATCHELDER and GILMAN, Circuit Judges; STAFFORD*, District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Petitioner Michael Tironi appeals the district

court’s denial of his 28 U.S.C. § 2254 petition for the writ of habeas corpus. Because Tironi failed

to state any ground upon which he merits habeas relief, we affirm the district court’s decision.

         Tironi was initially charged in the Kalkaska County, Michigan, Circuit Court with one count

of third degree criminal sexual conduct (“CSC III”), in violation of Mich. Comp. Laws §

750.520d(1)(b), and two counts of furnishing alcohol to a minor, in violation of Mich. Comp. Laws

§ 436.1701(1). At the close of trial, the judge — at the prosecutor’s request — instructed the jury

on CSC III and also on the cognate offense of second degree criminal sexual conduct (“CSC II”), the


         *
           The Honorable W illiam H. Stafford, Jr., United States District Judge for the Northern District of Florida,
sitting by designation.
latter being in violation of Mich. Comp. Laws § 750.520c(1)(f). On November 29, 2001, the jury

convicted Tironi of CSC II and on both counts of furnishing alcohol to a minor.

        Prior to sentencing, Tironi moved for a new trial, alleging that a juror failed to disclose

material information during voir dire. The Michigan trial court granted the motion and vacated

Tironi’s convictions. The prosecutor moved to amend the felony information and charge Tironi with

CSC II, and Tironi countered with a motion to quash the information on double jeopardy grounds.

The trial court denied Tironi’s motion to quash and ruled that while the State could not retry Tironi

under CSC III due to the jury’s implicit acquittal on that count, the State could retry Tironi on the

CSC II charge. The trial court also granted the State’s motion in limine to introduce at the new trial

two instances of prior bad acts, where Tironi had allegedly provided alcohol to minor males and then

sexually assaulted them.

        On June 10, 2002, Tironi entered conditional pleas of no contest to the CSC II charge and

two counts of furnishing alcohol to minors, reserving his right to appeal the trial court’s disposition

of his motion to quash and the State’s motion in limine. On July 9, 2002, the trial court sentenced

Tironi to a prison term of 19 months to 15 years.

        On April 30, 2003, Tironi, through counsel, filed in the Michigan Court of Appeals a delayed

application for leave to appeal, raising three claims: (1) the trial court violated his constitutional and

statutory guarantees against double jeopardy when it permitted a new trial on the CSC II charge; (2)

the trial court erred when it permitted the admission of the prior bad acts evidence because the

proffered evidence was factually distinct from the present facts; and (3) the trial court erred when

it imposed a 25-point sentence enhancement. The Michigan Court of Appeals denied Tironi’s

application for leave to appeal. Tironi, through counsel, sought leave to appeal these same three


                                                    2
issues to the Michigan Supreme Court, and this application was also denied.

       On February 24, 2005, Tironi, through counsel, filed a petition for habeas corpus relief under

28 U.S.C. § 2254, essentially raising the same three issues he raised before the Michigan Court of

Appeals and Supreme Court. The magistrate judge recommended that the district court deny

Tironi’s petition. The magistrate judge thoroughly reviewed the evidence in the record regarding

Tironi’s habeas claims and concluded that (1) the trial court did not violate the Double Jeopardy

clause when it permitted a new trial on the CSC II charge, and Tironi’s related arguments raise issues

of state law not cognizable on habeas review; (2) Tironi’s prior bad acts arguments raise issues of

state law not cognizable on habeas review; (3) Tironi’s challenges to the trial court’s application of

Michigan’s sentencing guidelines also raise issues of state law not cognizable on habeas review; and

(4) Tironi’s sentence does not violate Blakely v. Washington, 542 U.S. 296 (2004), because Blakely

does not apply to Michigan’s indeterminate sentencing scheme. The district court adopted the

findings and conclusions in the magistrate judge’s Report and Recommendation and denied Tironi’s

petition for habeas corpus. Tironi timely appealed.

       On appeal, Tironi raises the same arguments that he presented to the district court and

magistrate judge. We have undertaken a de novo review of the record, the applicable law, and the

parties’ briefs. The magistrate judge’s Report and Recommendation carefully and correctly sets out

the factual and procedural history and the law governing the claims raised in this § 2254 habeas

petition, and clearly articulates the reasons underlying the Recommendation. The district court

adopted the Report and Recommendation in its entirety. The issuance of a full written opinion by

this court would therefore serve no useful purpose. Accordingly, for the reasons stated in the

magistrate judge’s Report and Recommendation, we AFFIRM the district court’s denial of Tironi’s


                                                  3
habeas corpus petition.




                          4